NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


ERIC A. LEE,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D17-4884
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Michael F. Andrews,
Judge.

Eric A. Lee, pro se.



PER CURIAM.


              Affirmed.


VILLANTI, KHOUZAM, and BLACK, JJ., Concur.